DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/21/2021, in which claims 1-38 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a computer-readable storage medium that is directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para. [0043] of the published specification, the medium includes transitory and non-transitory medium such as a radio frequency spectrum, which is transitory in nature. Thus, the medium under the broadest reasonable interpretation encompasses electrical, magnetic, or optical signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a process, nor a machine, nor a manufacture, nor a composition of matter of the four categories of statutory subject matter. 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007).
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 13-20, 22-25, 27, and 29-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du (US Pub. 20220182680 A1).

Regarding claim 17, Du discloses a device for decoding video data, the device comprising: a memory configured to store video data (Du; Fig. 5,6, Para. [0079, 284]. A video encoding/decoding system, including a memory, is used for video coding.); 
one or more processors implemented in circuitry and configured to (Du; Fig. 5,6, Para. [0079, 284]. A video encoding/decoding system includes circuitry of processors to perform coding.): 
apply a first stage adaptive loop filter (ALF) to a reconstructed sample of a reconstructed block, wherein to apply the first stage ALF, the one or more processors are further configured to (Du; Fig. 15, Para. [0169]. A first stage ALF is used for reconstructing samples of a block, wherein processors are used.): 
determine a first class index for the reconstructed sample (Du; Fig. 17, Para. [0175-176]. A first index for reconstructing samples is determined.); 
select a filter from a first set of filters based on the first class index (Du; Fig. 17, Para. [0175-176]. A filter from a first set of filters is determined in accordance with a first index for a filter.); and 
apply the filter from the first set of filters to the reconstructed sample to determine a first intermediate sample value (Du; Fig. 17, Para. [0175-176]. A filter from a first set of filters is used to determine a first intermediate value, i.e. output from 1521 or 1531, for reconstructing samples.); 
apply a second stage ALF to the reconstructed sample, wherein to apply the second stage ALF, the one or more processors are further configured to (Du; Para. [0147-148]. A second stage ALF is used for reconstructing samples of a block, wherein processors are used.): 
determine a second class index for the reconstructed sample (Du; Fig. 15, 17, Para. [0147-148]. A second index for reconstructing samples is determined.); 
select a second filter from a second set of filters based on the second class index (Du; Fig. 15, 17, Para. [0147-148]. A filter from a second set of filters is determined in accordance with a second index for a filter.); 
apply the second filter to the reconstructed sample to determine a first sample modification value (Du; Fig. 15, 17, Para. [0147-148]. A second filter is used to determine a first sample filtered/modification value, i.e. output form 1518.); 
determine a second sample modification value based on the first intermediate sample value (Du; Fig. 15, 17, Para. [0147-148]. A second filtered/modification value, i.e. output from 1522 or 1532, is determined in accordance with a first intermediate value.); and 
determine a filtered reconstructed sample based on the reconstructed sample, the first sample modification value, and the second sample modification value (Du; Fig. 15, 17, Para. [0147-148]. A filtered reconstructed sample is determined in accordance with reconstructed samples, a first filtered/modification value, and a second filtered/modification value.).

Regarding claim 18, Du discloses wherein the first set of filters comprises fixed filters (Du; Para. [0174-175]. A first set of filters include fixed filters.).

Regarding claim 19, Du discloses wherein the second set of filters comprises signaled filters determined based on syntax signaled in the video data (Du; Para. [0147-148]. A second set of fitlers are signaled in accordance with syntax of index in video data.).

Regarding claim 20, Du discloses wherein to determine the first class index, the one or more processors are further configured to: determine an activity value for the reconstructed sample (Du; Para. [0134, 138]. An activity and a direction are determined for determining a first index for reconstructing samples.); 
determine a direction for the reconstructed sample (Du; Para. [0134, 138]. An activity and a direction are determined for determining a first index for reconstructing samples.); and 
determine the first class index based on the activity value and the direction (Du; Para. [0134, 138]. An activity and a direction are determined for determining a first index for reconstructing samples.).

Regarding claim 22, Du discloses wherein the first set of filters includes a 9x9 diamond-shaped filter (Du; Para. [0136]. A first set of filters includes a 9x9 diamond-shaped filter.).

Regarding claim 23, Du discloses wherein to determine the filtered reconstructed sample based on the reconstructed sample, the first sample modification value, and the second sample modification value, the one or more processors are further configured to add the first sample modification value and the second sample modification value to the reconstructed sample (Du; Fig. 15, 17, Para. [0147-148]. A second filtered/modification value, i.e. output from 1522 or 1532, is determined in accordance with a first intermediate value, wherein a reconstructed sampled is determined by considering/adding the effect of a first filtered/modification value and a second filtered/modification value.).

Regarding claim 24, Du discloses wherein to determine the second sample modification value based on the first intermediate sample value, the one or more processors are further configured to clip the second sample modification value to determine a clipped sample modification value and adding the first sample modification value and the clipped sample modification value to the reconstructed sample (Du; Fig. 15, 17, Para. [0137, 147-148]. A second filtered/modification value, i.e. output from 1522 or 1532, is determined in accordance with a first intermediate value, wherein each ALF filter includes clipping function (see Para. [0137]) such that a reconstructed sampled is determined by considering/adding the effect of a first filtered/modification value and a second clipped filtered/modification value.).

Regarding claim 25, Du discloses wherein the one or more processors are further configured to: receive, in the video data, the clipped sample modification value (Du; Fig. 15, 17, Para. [0137, 147-148]. At least a ALF filtered reconstructed sample value is received, wherein the sample value is a clipped value.). 

Regarding claim 27, Du discloses wherein the one or more processors are further configured to: select the first set of filters from a plurality of sets of fixed filters based on a quantization parameter for the reconstructed block (Du; Para. [0147, 149]. A set of filters from different sets of filters are determined/selected based on filter coefficients in accordance with a quantization norm.).

Regarding claim 29, Du discloses wherein the one or more processors are further configured to: add a predicted sample value to a residual sample value to determine the reconstructed sample (Du; Para. [0131]. Prediction samples and residual samples are combined to form reconstructed samples.).

Regarding claim 30, Du discloses wherein the one or more processors are further configured to: apply a deblocking filter to a sum of the predicted sample value and the residual sample value to determine the reconstructed sample (Du; Para. [0131]. Prediction samples and residual samples are combined to form reconstructed samples, wherein a deblocking operation is applied on the reconstructed samples.).

Regarding claim 31, Du discloses wherein the one or more processors are further configured to: output a decoded picture of the video data, wherein the decoded picture comprises the filtered reconstructed sample (Du; Para. [0088, 131]. Decoded video images, including filtered reconstructed samples, are output.).

Regarding claim 32, Du discloses wherein the device comprises a video encoding device (Du; Para. [0120]. A video coding device includes an encoder/encoding device.).

Regarding claim 33, Du discloses wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data (Du; Para. [0075, 79]. A video coding device includes a wireless communication device of a receiver for receiving encoded video data.).

Regarding claim 34, Du discloses wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data (Du; Para. [0075, 79]. A video coding device includes a wireless communication device of a receiver for receiving encoded video data, wherein a receiver is used to demodulate signals in accordance with communication standards, such as WAN or LAN.).

Regarding claim 35, Du discloses a display configured to display decoded video data (Du; Para. [0074]. A display is used to display coded video data.).

Regarding claim 36, Du discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Du; Para. [0075]. A video coding device includes at least a computer.).

Regarding claim 37, Du discloses wherein the device comprises a video encoding device (Du; Para. [0120]. A video coding device includes an encoder/encoding device.).

Claims 1-4, 6-9, 11, 13-16 are directed to a method of decoding video data, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 17-20, 22-25, 27, and 29-32, and are rejected for the same reason as previously indicated.

Claim 38 is directed to a computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to perform a sequence of processing steps corresponding to the same as claimed in claim 17, and is rejected for the same reason as previously indicated.

Allowable Subject Matter
Claims 5, 10, 12, 21, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikai (US Pub. 20210021820 A1) teaches a video coding system that performs adaptive loop 
filtering on DL images.
Zhao (US Pub. 20220191551 A1) teaches a video coding system that performs a first and a second loop filters on different color components.
Li (US Pub. 20210084340 A1) teaches a video coding system that uses cross-component filters on different color components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/Primary Examiner, Art Unit 2485